Filed 6/18/14 P. v. Mattu CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                        (Sutter)
                                                            ----




THE PEOPLE,                                                                            C075254

                   Plaintiff and Respondent,                             (Super. Ct. No. CRF13-1833)

         v.

DAVID SINGH MATTU,

                   Defendant and Appellant.




         In July 2013, defendant David Singh Mattu willfully, unlawfully, and personally
inflicted upon his wife a corporal injury resulting in swelling and soft-tissue damage
around her eye. After inflicting the injury, defendant knowingly and maliciously used
force and threats in an attempt to discourage his wife from reporting the injury to law
enforcement.1


1 Because the matter was resolved by plea and defendant waived referral to the probation
department, our statement of facts is taken from the change of plea form.


                                                             1
       Defendant pleaded no contest to willful infliction of a corporal injury resulting in a
traumatic condition to his spouse (Pen. Code, § 273.5, subd. (a)—count one),2 admitted a
prior misdemeanor conviction of violation of that statue (§ 273.5, former subd. (e)(1)
[now subd. (f)(1)]), and pleaded no contest to dissuading a witness using a threat of
violence (§ 136.1, subd. (c)(1)—count two). In exchange, a count of dissuading a
witness by force or violence was dismissed (count three).

       Defendant was sentenced to state prison for a stipulated term of seven years,
consisting of the middle term of four years on count one plus a fully consecutive term of
three years on count two pursuant to Penal Code section 1170.15. He was awarded 112
days of custody credits and 112 days of conduct credits and was ordered to pay a $280
restitution fine (id., § 1202.4, subd. (b)), a $280 restitution fine suspended unless parole is
revoked (id., § 1202.45), an $80 court operations fee (id., § 1465.8, subd. (a)(1)), and a
$60 court facilities assessment (Gov. Code, § 70373).

       Defendant appeals. We appointed counsel to represent defendant on appeal.
Counsel filed an opening brief that sets forth the facts of the case and requests this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant.




2 Undesignated statutory references are to the Penal Code.



                                              2
                                  DISPOSITION

     The judgment is affirmed.




                                                BUTZ   , J.



We concur:



     RAYE               , P. J.



     MAURO              , J.




                                       3